DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 10 DEC 2020.  The status of the claims is as follows:
Claims 1-5 and 11-15 are pending.
Claims 1 and 11 are amended.
Claims 6-10 are canceled.
Claim 11 is withdrawn without traverse (29 AUG 2016).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation “such that an atom concentration of elements other than the metal element contains in the organic metal source gas is higher than an atom concentration of elements other than the metal element contained in the halogen-based source gas” previously presented in Claim 1 lacks adequate written support for carbide films.  Applicant has previously cited PG 0101 of the specification in support of the newly added limitation; however, the cited portion is referring to the formation of a titanium nitride film.  Applicant newly cites PG 0166, 0134 and 0142 for further support of the metal carbide.  With regards to PG 0166, the teaching states that the application “may be appropriately applicable…”, which does not serve as evidence that a carbide film was actually formed commensurate with the particular embodiment claimed by Applicant.  As regards PG 0134 and 0142, this again does not support the formation of a carbide film, at best supporting the formation of titanium carbonitride (as evidenced by the cited text, titanium and nitrogen are mandatory, while carbon may be optionally included). There is no evidence in the cited portion of the specification or elsewhere that the newly added limitation would be applicable to purely metal carbide films.  Claims 2-5 and 12-15 do not address the deficiency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 specifically refers to “elements other than the metal element” in the newly added limitation.  Claim 1 elsewhere discloses an organic metal source gas containing the metal element and carbon and an halogen-based source gas containing the metal element.  It is not clear if the "elements other than the metal element" refer to the carbon and halogen or to some other element in each gas.  Claims 2-5 and 12-15 do not address this deficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose ‘549 (WO 2013027549; US PGPub 2014/0342573 is the national stage entry of this document and is used as a translation thereof; all citations taken from the US ‘573 document) in view of Takamure ‘072 (U.S. PGPub 2015/0099072).
Claim 1 – Hirose ‘549 teaches a method of manufacturing a semiconductor device (Abstract) comprising forming a metal-containing carbide film (PG 0441, PG 0432) including a metal element and carbide (e.g. PG 0432, titanium carbonitride) by 
Performing a first cycle a first plural number of times (PG 0441), the first cycle including:
Supplying (PG 0440, all gases are alternately supplied) an organic metal source gas containing the metal element and carbon to a substrate (PG 0441, tetrakisethylmethylaminotitanium) to form a first layer on the substrate (PG 0432, films may be formed as lamination films of two different compositions); and
Supplying (PG 0440, all gases are alternately supplied) a halogen-based metal source containing the metal element to the substrate (PG 0441, titanium tetrachloride) to form a second layer on the substrate (PG 0432, films may be formed as lamination films of two different compositions),
Such that the first layer is formed to be thicker than the second layer (PG 0429 and 0440; one set of precursors can be introduced multiple times to form one layer and then the other set of precursors can be introduced one time to form the other layer) (PG 0447 explicitly enables combination of embodiments and concepts) .
Hirose ‘549 does not disclose methods of controlling the film stress of the deposited material (film stress is acknowledged as a parameter to be controlled at e.g. PG 0004).  Hirose ‘549 does disclose controlling the ratio of flow gases in order to control the composition of the deposited material (e.g. PG 0123; as before, PG 0431 teaches the analogy of this process to the metal-based films).  It 
Examiner notes that Hirose ‘549 teaches time-division injection of gases into the chamber as disclosed above.  This means that when the organic metal source gas is flowing, the halogen-based metal source gas is not.  Therefore, when the organic metal source gas is flowing, the process is necessarily controlled such that the atom concentration of elements other than the metal element contained in the organic metal source gas is higher than an atom concentration of elements other than the metal element contained in the halogen-based source gas.
Additionally, Examiner notes that the gases of Hirose ‘549 are tetrakisethylmethylaminotitanium and titanium tetrachloride.  The elements other than metal in tetrakisethylmethylaminotitanium are carbon, hydrogen, and nitrogen (specifically 12 carbon, 32 hydrogen, and 4 nitrogen atoms per titanium atom).  The elements other than metal in titanium tetrachloride are chlorine (4 chlorine atoms per titanium chloride).  As such, the atomic concentration of carbon, hydrogen, and nitrogen in the tetrakisethylmethylaminotitanium will always be greater than the concentration of those elements in the titanium tetrachloride.
Additionally, Examiner notes that in the specific embodiment of Hirose ‘549 being relied upon, the elements other than titanium make up 48/49, or 97.96%, of the atoms in tetrakisethylmethylaminotitanium, while the elements other than titanium make up 4/5, or 80%, of the atoms in titanium tetrachloride.  Therefore, given this selection of process gases, the atom concentration of elements other than the metal element contained in the organic metal source gas is higher than an atom concentration of elements other than the metal element contained in the halogen-based source gas.
Claims 2 and 3 – Hirose ‘549 PG 0413 teaches that the organic and halogen-based source gases may be applied to the substrate in any desired order; Hirose ‘549 PG 0440 – 0441 teach supplying the organic metal source-gas and the supplying the halogen-based metal source gas are performed in an time-division manner (PG 0440 and 0441, all gases are alternately supplied and as such are present in divided portions of time).
Claim 5 - Hirose ‘549 PG 0431 enables at least titanium, tantalum, aluminum, hafnium, zirconium and molybdenum; Hirose ‘549 PG 0432-0437 enables the carbonitrides of all of these metals.
Claim 12 – Hirose ‘549 discloses titanium carbonitride and titanium oxycarbide at PG 0432, which are titanium carbides.
Claim 13 – Hirose ‘549 teaches tetrakisethylmethylaminotitanium at PG 0441.  Hirose ‘549 further teaches wherein the supplying the organic metal source-gas and the supplying the halogen-based metal source gas are performed in a time-division manner (PG 0440 and 0441, all gases are alternately supplied and as such are present in divided portions of time) to form a metal-containing carbonitride film containing the metal element, carbon and nitrogen (PG 0432).  Control of the supply flow rate of the organic metal source gas is rendered obvious as discussed in the rejection of Claim 1.
Claim 14 - Takamure ‘072 discloses that controlling the carbon content in a titanium nitride film controls the amount and type of stress present in the film (PG 0047).  Adjusting the concentration of carbon necessarily adjusts the concentration of titanium and nitrogen as well.
Claim 15 – Claim 15 is rejected on the same basis as Claim 1.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose ‘549 / Takamure ‘072 as applied to Claim 1 above, and further in view of Meijer ‘457 (U.S. PGPub 2006/0292457).
Claim 4 – Neither Hirose ‘549 nor Takamure ‘072 disclose that the metal films formed therein may be used as a mask film for a substrate.  Hirose ‘549 discloses that silicon nitride may be used as a mask film at PG 0004.  Meijer ‘457 is drawn to the .

Response to Arguments
Applicant's arguments filed 10 DEC 2020 have been fully considered but they are not persuasive.
Applicant argues (Pages 9-12) that none of the cited references, alone or in combination, teach all the limitations of Claim 1 as amended.  Examiner respectfully disagrees.
Applicant argues (Page 10-11) that Hirose ‘549 does not teach depositing first and second layers such that the first layer is formed to be thicker than the second layer.  Examiner respectfully disagrees; as explained in the rejection of Claim 1, Hirose ‘549 expressly enables lamination-style films with alternating layers and allows for one layer to be formed to be thicker than the other layer in the deposition structure.
Applicant argues (Page 10) that Hirose ‘549 does not teach controlling a film stress of the deposited material.  Examiner notes that Takamure ‘072 is cited for this teaching.
Applicant argues (Pages 11) that Hirose ‘549 teaches modification of a first layer by gaseous interaction distinct from the time-division cycle at PG 0123.  Examiner notes that the method relied upon for the rejection is a different embodiment of the teachings of Hirose ‘549, this particular portion is cited to teach the concept of variation of flow rates.  However, Examiner notes that the claim language as presented does not preclude formation of one layer followed by modification of that same layer with the alternate gas.
Applicant argues (Pages 11-12) that Takamure ‘072 is not related to the atomic composition or flow gas ratios of the deposited materials as a way of controlling film stress.  Examiner respectfully disagrees, citing PG 0047 of Takamure ‘072.  This citation expressly states that the degree of crystallinity, amount of stress, and carbon content are interrelated.  Applicant has previously asserted that when a film is highly crystalline, the film has high compressive stress and low carbon content.  Examiner continues to maintain that it equally correct to state the relationship as when a film has low carbon content, the film is highly crystalline and has high compressive stress.  A comparable restatement of the amorphous film is also applicable.  Therefore, controlling the material concentration as disclosed in Hirose ‘549 is commensurate with obtaining desirable film properties as disclosed in Takamure ‘072.  Official Notice is not required in cases where the reference expressly teaches the disputed material.
Applicant argues (Page 13) that neither reference teaches the newly added features of Claim 1.  Examiner respectfully disagrees, maintaining that Hirose ‘549 teaches the newly added features of Claim 1 as discussed in the rejection of Claim 1 above.
Applicant argues (Page 17) that Meijer ‘457 does not address the deficiencies of Hirose ‘549 / Takamure ‘072.  Examiner notes that the alleged deficiencies are properly taught by Hirose ‘549 / Takamure ‘072, and therefore Meijer ‘457 is not required to address them further.
Applicant makes no specific arguments with regards to the dependent claims in the application and their separate patentability over the prior art; therefore, the dependent claims are held to stand or fall with Claim 1.  Claim 1 is not held to be in condition for allowance at this time for the reasons discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712